DETAILED ACTION
This Office Action is in response to communication filed 11/09/2020.
Applicant amended claims 1, 9, and 17.
Claims 1, 4, 5, 7, 9, 12, 13, 15, and 17 are allowed. 

Examiner's Amendment
Claims 1, 7, 9, 15, and 17 have been amended as authorized by Attorney Ashok Mannava in an Examiner Initiated interview dated 2/2/2021.  See also Applicant’s Summary of Interview dated 2/2/2021.  The purpose of these amendments were to correct the improper multiple dependent issue.
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Ashok Mannava on 2/2/2021.
The application has been amended as follows: 
IN THE CLAIMS:
1.	(Currently amended) 	A method for rendering an advertisement on an advertisement medium for marketing of a product of a vendor, the method comprising:
digitally collecting product data indicative of advertisement and sales related to the product;
determining a plurality of advertisement media associated with the product based on the digitally collected product data and one or more transformation rules; and
analyzing the determined plurality of advertisement media to select a set of advertisement media associated with the product based on a regression technique;

generating a Gaussian Bayesian (GB) network based on the set of advertisement media, wherein the GB network is indicative of at least one of a direct relationship and an indirect relationship between the set of advertisement media and the sales of the product;
computing a short term contribution for each of the set of persistent advertisement media based on sales data associated with the advertisement medium, the sales data being indicative of a number of products sold during a defined time period due to marketing done through the advertisement medium;
computing a net short term contribution for each of the set of persistent advertisement media based on the short term contribution of the corresponding advertisement media and a short term decay, wherein the short term decay is based on an adstock associated with the corresponding advertisement media;
computing a persistence rate for each of the persistence advertisement media based on a level value of the corresponding advertisement media and a difference value in sale of the products between the defined time period;
determining a net persistence rate for each of the set of persistent advertisement media, based on the persistence rate of the corresponding advertisement media and the net short term contribution of the corresponding advertisement media;
computing a competitor factor associated with another vendor of the product based on a first competitor model and a second competitor model, the first competitor model 
determining a predicted sales (PS) value associated with each of the set of persistent advertisement media, based on at least the corresponding net persistence rate, sales data associated with the advertisement medium and the competitor factor, wherein the PS value associated with a persistent advertisement medium is indicative of a number of the products predicted to be sold by a further time period when the product is advertised through the persistent advertisement medium, and wherein the further time period comprises a first time period and a second time period, and wherein the determining the PS value comprises: 
computing at least one variable decay value based on the competitor factor and the adstock value associated with the advertisement medium; 
computing at least one updated unit persistence contribution during the first time period based on the unit persistence contribution and the variable decay value; 
computing at least one further updated unit persistence contribution during the second period based on the at least one updated unit persistence contribution and the competitor factor; and 
computing the PS value based on the at least one updated unit persistence contribution during the first time period and the at least one further updated unit persistence contribution during the second time period;
selecting, in real-time, a persistent advertisement medium, from the set of persistent advertisement media, based on the corresponding PS value of the persistent advertisement medium for marketing the product;
advertisement medium is greater than a threshold value, modifying the advertisement in real-time to remove access graphics and streaming via video the modified advertisement in real-time on the selected persistent advertisement medium for marketing the product, wherein the selected persistent advertisement medium includes at least one of a television and a website; and
when the PS value of the selected persistent advertisement medium is less than or equal to the threshold value, streaming via video the advertisement in real-time on the selected persistent advertisement medium for marketing the product, wherein the selected persistent advertisement medium includes at least one of a television and a website.

2. (Cancelled)	
 
3. (Cancelled)	

4. (Original)	The method as claimed in claim 1, wherein the one or more tests comprise at least one of a unit root test, a dickey fuller test, and a co-integration test.

5. (Original)	The method as claimed in claim 1, wherein the regression technique is one of a Lasso regression technique and a random forest variable selection technique.

6. (Cancelled)	

a decay rate of the selected persistent advertisement medium for marketing the product.

8. (Cancelled)	

9. (Currently Amended)	A system for rendering an advertisement on an advertisement medium for marketing of a product of a vendor, the system comprising:
a hardware processor;
a memory to store machine readable instructions for a data processor, a persistent media selector; a co-relator; an advertisement media modeler; an advertisement media selector, and a renderer;
[[a ]]the data processor, wherein the machine readable instructions for the data processor are executable by the hardware processor [[ ]]to: 
	digitally collect product data indicative of advertisement and sales related to the product;
	determine a plurality of advertisement media associated with the digitally collect product based on product data associated with the product and one or more transformation rules; and
	analyze the determined plurality of advertisement media to select a set of advertisement media associated with the product based on a regression technique;
the persistent media selector, wherein the machine readable instructions for the persistent media selector are executable by the hardware processor to identify a set of persistent advertisement media from the set of advertisement media based on one or more tests, wherein the set of persistent advertisement media comprises advertisement media having long term equilibrium relationship with sales of the product;
[[a ]]the co-relator, wherein the machine readable instructions for the co-relator are executable by the hardware processor to generate a Gaussian Bayesian (GB) network based on the set of advertisement media, wherein the GB network is indicative of at least one of a direct relationship and an indirect relationship between the set of advertisement media and the sales of the product;
[[an ]]the advertisement media modeler, wherein the machine readable instructions for the advertisement media modeler are executable by the hardware processor to:
compute a short term contribution for each of the set of persistent advertisement media based on sales data associated with the advertisement medium, the sales data being indicative of a number of products sold during a defined time period due to marketing done through the advertisement medium;
compute a net short term contribution for each of the set of persistent advertisement media based on the short term contribution of the corresponding advertisement media and a short term decay, wherein the short term decay is based on an adstock associated with the corresponding advertisement media;
computing a persistence rate for each of the persistence advertisement media based on a level value of the corresponding advertisement media and a difference value in sale of the products between the defined time period;

compute a competitor factor associated with another vendor of the product based on a first competitor model and a second competitor model, the first competitor model being independent of the sales of the product achieved by the vendor, and the second competitor model being dependent of the sales of the product achieved by the vendor; and
determine a predicted sales (PS) value associated with each of the set of persistent advertisement media, based on at least the corresponding net persistence rate, sales data associated with the advertisement medium and the competitor factor, wherein the PS value associated with a persistent advertisement medium is indicative of a number of the products predicted to be sold by a further time period when the product is advertised through the persistent advertisement medium, and wherein the further time period comprises a first time period and a second time period, and wherein for the determination of the PS value the advertisement media modeler further is to: 
compute at least one variable decay value based on the competitor factor and the adstock value associated with the advertisement medium; 
compute at least one updated unit persistence contribution during the first time period based on the unit persistence contribution and the variable decay value; 

compute the PS value based on the at least one updated unit persistence contribution during the first time period and the at least one further updated unit persistence contribution during the second time period; and
[[an ]]the advertisement media selector, wherein the machine readable instructions for the advertisement media selector are executable by the hardware processor to:
select, in real-time, a persistent advertisement medium, from the set of persistent advertisement media, based on the corresponding PS value of the persistent advertisement medium for marketing the product

wherein when the PS value of the selected persistent medium is greater than a threshold value, the advertisement media selector modifies the advertisement in real-time to remove access graphics, and the renderer, wherein the machine readable instructions for the renderer are executable by the hardware processor, streams via video the modified advertisement in real-time on the selected persistent advertisement medium for marketing the product, wherein the selected persistent advertisement medium includes at least one of a television and a website; and
when the PS value of the selected persistent medium is less than or equal to the threshold value, the renderer streams via video the advertisement in real-time on the selected persistent advertisement medium for marketing the product, 

10. (Cancelled)	
 
11. (Cancelled)	

12. (Original)	The system as claimed in claim 9, wherein the one or more tests comprise at least one of a unit root test, a dickey fuller test, and a co-integration test.

13. (Original)	The system as claimed in claim 9, wherein the regression technique is one of a Lasso regression technique and a random forest variable selection technique.

14. (Cancelled)	

15.	(Currently amended)	The system as claimed in claim 9, wherein the advertisement media selector further is to select, in real-time, an advertisement platform associated with the advertisement medium for rendering the advertisement related to the product based on [[the ]]a decay rate of the selected persistent advertisement medium for marketing the product.

16. (Cancelled)	


digitally collect product data indicative of advertisement and sales related to the product;
determine a plurality of advertisement media associated with the product based on the digitally collected product data and one or more transformation rules; and
analyze the determined plurality of advertisement media to select a set of advertisement media associated with a product based on a regression technique;
identify a set of persistent advertisement media from the set of advertisement media based on one or more tests, wherein the set of persistent advertisement media comprises advertisement media having long term equilibrium relationship with sales of the product;
generate a Gaussian Bayesian (GB) network based on the set of advertisement media, wherein the GB network is indicative of at least one of a direct relationship and an indirect relationship between the set of advertisement media and the sales of the product;
computing a short term contribution for each of the set of persistent advertisement media based on sales data associated with the set of advertisement media, the sales data being indicative of a number of products sold during a defined time period due to marketing done through the set of advertisement media;
computing a net short term contribution for each of the set of persistent advertisement media based on the short term contribution of the corresponding advertisement media and a short term decay, wherein the short term decay is based on an adstock associated with the corresponding advertisement media;

determine a net persistence rate for each of the set of persistent advertisement media, based on the persistence rate of the corresponding advertisement media and the net short term contribution of the corresponding advertisement media;
compute a competitor factor associated with another vendor of the product based on a first competitor model and a second competitor model, the first competitor model being independent of the sales of the product achieved by the vendor, and the second competitor model being dependent of the sales of the product achieved by the vendor;
determine a predicted sales (PS) value associated with each of the set of persistent advertisement media, based on at least the corresponding net persistence rate and the competitor factor, wherein the PS value associated with a persistent advertisement medium is indicative of a number of the products predicted to be sold by a further time period when the product is advertised through the persistent advertisement medium, and wherein the further time period comprises a first time period and a second time period, and wherein the determining the PS value comprises: 
computing at least one variable decay value based on the competitor factor and the adstock value associated with the advertisement medium; 
computing at least one updated unit persistence contribution during the first time period based on the unit persistence contribution and the variable decay value; 

computing the PS value based on the at least one updated unit persistence contribution during the first time period and the at least one further updated unit persistence contribution during the second time period;
select, in real-time, a persistent advertisement medium, from the set of persistent advertisement media, based on the corresponding PS value of the persistent advertisement medium for marketing the product;
when the PS value of the selected persistent advertisement medium is greater than a threshold value, modifying the advertisement in real-time to remove access graphics and streaming via video the modified advertisement in real-time on the selected persistent advertisement medium for marketing the product, wherein the selected persistent advertisement medium includes at least one of a television and a website; and
when the PS value of the selected persistent advertisement medium is less than or equal to the threshold value, streaming via video the advertisement in real-time on the selected persistent advertisement medium for marketing the product, wherein the selected persistent advertisement medium includes at least one of a television and a website.

18-20. (Cancelled)	
	





Allowable Subject Matter
Claims 1, 4, 5, 7, 9, 12, 13, 15, and 17 allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art(s) include:
Marino et al.	2017/0278289	APPARATUS, SYSTEMS, AND METHODS FOR INTEGRATING DIGITAL MEDIA CONTENT INTO OTHER DIGITAL MEDIA CONTENT
Marino discloses a content integration system. The content integration system is configured to retrieve a source digital content, retrieve a target digital content, identify a region within the target digital content for placing or integrating the source digital content, and place or integrate the target digital content onto the identified region of the source digital content. The content integration system can be configured to place the source digital content into the target digital content in an aesthetically-pleasing, unobtrusive, engaging, and/or otherwise favorable manner. The content integration system can be particularly useful for advertisements, enhanced expression, entertainment, information, or communication. Marino also discusses Gaussian Bayesian concepts.
Riegel et al.	2017/0064400	SCHEDULING VIDEO CONTENT FROM MULTIPLE SOURCES FOR PRESENTATION VIA A STREAMING VIDEO CHANNEL
Riegel discloses a method and system that includes receiving at least one search term at a computing device coupled to a first content source storing first video content, the at least one search term associated with a streaming video channel. The method also includes receiving information based on the at least one search term, the 

Claim 1 is allowed because the best prior art of record, Marino and Riegel, alone or in combination, fails to teach or suggest or otherwise make obvious, all the limitations comprising:
A method for rendering an advertisement on an advertisement medium for marketing of a product of a vendor, the method comprising:
digitally collecting product data indicative of advertisement and sales related to the product;
determining a plurality of advertisement media associated with the product based on the digitally collected product data and one or more transformation rules; and 
analyzing the determined plurality of advertisement media to select a set of advertisement media associated with the product based on a regression technique;
identifying a set of persistent advertisement media from the set of advertisement media based on one or more tests, wherein the set of persistent advertisement media comprises the advertisement media having long term equilibrium relationship with sales of the product; 
generating a Gaussian Bayesian (GB) network based on the set of advertisement media, wherein the GB network is indicative of at least one of a direct relationship and an indirect relationship between the set of advertisement media and the sales of the product; 
computing a short term contribution for each of the set of persistent advertisement media based on sales data associated with the advertisement medium, the sales data being indicative of a number of products sold during a defined time period due to marketing done through the advertisement medium; 

computing a persistence rate for each of the persistence advertisement media based on a level value of the corresponding advertisement media and a difference value in sale of the products between the defined time period; 
determining a net persistence rate for each of the set of persistent advertisement media, based on the persistence rate of the corresponding advertisement media and the net short term contribution of the corresponding advertisement media;
computing a competitor factor associated with another vendor of the product based on a first competitor model and a second competitor model, the first competitor model being independent of the sales of the product achieved by the vendor, and the second competitor model being dependent of the sales of the product achieved by the vendor; 
determining a predicted sales (PS) value associated with each of the set of persistent advertisement media, based on at least the corresponding net persistence rate, sales data associated with the advertisement medium and the competitor factor, wherein the PS value associated with a persistent advertisement medium is indicative of a number of the products predicted to be sold by a further time period when the product is advertised through the persistent advertisement medium, and wherein the further time period comprises a first time period and a second time period, and wherein the determining the PS value comprises: 
computing at least one variable decay value based on the competitor factor and the adstock value associated with the advertisement medium; 
computing at least one updated unit persistence contribution during the first time period based on the unit persistence contribution and the variable decay value; 
computing at least one further updated unit persistence contribution during the second period based on the at least one updated unit persistence contribution and the competitor factor; and 
computing the PS value based on the at least one updated unit persistence contribution during the first time period and the at least one further updated unit persistence contribution during the second time period; selecting, in real-time, a persistent advertisement medium, from the set of persistent advertisement medium, based on the corresponding PS value of the persistent advertisement medium for marketing the product; 
when the PS value of the selected persistent medium is greater than a threshold value, modifying the advertisement in real-time to remove access graphics and streaming via video rendering the modified advertisement in real-time on the selected persistent advertisement medium for marketing the product, wherein the selected persistent advertisement medium includes at least one of a television and a website; and 


The claimed invention includes a combination of the following concepts:  identifying a set of persistent advertisements that have a long term equilibrium relationship with sales of products; generating a Gaussian Bayesian network based on the set of advertisements which is indicative both a direct and indirect relationship between the set of advertisements and the sales of the product; computing a persistence rate for each of the persistence advertisements; computing a competitor factor based on a first and second competitor model; determining a predicted sales value for each of the set of advertisements based on factors such as net persistence rate, sales data associated with the medium and competitor factor; modifying the advertisement in real-time to remove access graphics; streaming video in real-time to at least a television and a website.  The steps of the claimed invention further define and describe each of these concepts and what is being claimed as the invention.  In general, prior art may be found for the concepts in each of the steps of the claimed invention when each of the steps are viewed separately from one another and considered as an individual step.  However, prior art could not be found for the concepts described in the steps of the claimed invention when all of the steps are being considered together as a whole ordered combination. Therefore, the invention as claimed is considered to be eligible over §102 and §103.
Independent claims 9 and 17 are allowable based on a similar rationale.  Dependent claims 4, 5, 7, 12, 13, and 15 are allowable based on the same rationale as the claims from which they depend.
The Examiner notes the Applicant's invention is directed to patent eligible subject matter under 35 U.S.C. §101. 
Many of the concepts in the claimed steps of the invention would be considered to be an abstract idea under Step 2A Prong 1 of the §101 analysis, as they fall within the “mental processes” and/or “certain methods of organizing human activity” groups.  However, the claimed invention is considered to have been “practically applied” under Step 2A Prong 2 of the §101 analysis because the steps of the invention lead up to and then include concepts such as: modifying an advertisement in real-time by removing access graphics; and streaming the modified advertisement as video in real-time to persistent television and website mediums.
Therefore, the claimed invention is considered to be eligible over §101.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G REINHARDT whose telephone number is (571)272-8286.  The examiner can normally be reached on Mon. - Fri. 10am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RICHARD G REINHARDT/Examiner, Art Unit 3682                                                                                                                                                                                                        
/LUIS A BROWN/Primary Examiner, Art Unit 3682